Case 3:20-cv-01367-TJC-JRK Document 21 Filed 02/11/21 Page 1 of 3 PageID 250




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   RUBEN REYES CRUZ, an
   individual, and REBECCA CASTRO
   CUADRADO, an individual,

               Plaintiffs,
   v.                                            Case No. 3:20-cv-1367-TJC-JRK

   GEICO GENERAL INSURANCE
   COMPANY,

               Defendant.


                                     ORDER

         Upon review, plaintiffs’ motion to remand (Doc. 10), to which defendant

   responded in opposition (Doc. 16),1 is denied. The Court finds defendant has

   demonstrated by a preponderance of the evidence that at the time of removal of

   this uninsured motorist auto accident case, both plaintiffs were seeking

   damages in excess of $75,000.00, based on their detailed description of past

   medical treatment (which, for plaintiff Ruben Reyes Cruz exceeded $70,000,

   and for plaintiff Rebecca Castro-Cuadrado exceeded $28,000) and the reports

   regarding their future medical needs (showing amounts in excess of $50,000 for

   each plaintiff) included in plaintiffs’ civil remedy notices and demand letters,


         1 Defendant is cautioned against its practice of including nearly every
   citation in a footnote instead of in the body of the filing.
Case 3:20-cv-01367-TJC-JRK Document 21 Filed 02/11/21 Page 2 of 3 PageID 251




   which defendant filed in support of its notice of removal (Doc. 3 at Exs. 4, 5, 7

   & 8).2 See, e.g., Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir.

   2010) (explaining that defendant may meet its burden by providing evidence

   beyond the face of a complaint to show that the amount in controversy is

   satisfied); Kilmer v. Stryker Corp., No. 5:14-cv-456-Oc-34PRL, 2014 WL

   5454385, *3-4 (M.D. Fla. Oct. 27, 2014) (finding defendant satisfied its burden

   of demonstrating amount in controversy where it produced demand letter which

   included past medical bills of $72,792.92, doctor’s assessment of future medical

   care in excess of $50,000, and claim for future pain and economic losses).

   Contrary to plaintiffs’ assertion, whether defendant believes there is any merit

   to plaintiffs’ claims is not determinative of whether the amount in controversy

   is satisfied.

         The Court will separately issue a Case Management and Scheduling

   Order and Order of Referral to Mediation.

         DONE AND ORDERED in Jacksonville, Florida this 11th day of

   February, 2021.




         2   The parties’ citizenship is diverse; plaintiffs have not argued otherwise.


                                             2
Case 3:20-cv-01367-TJC-JRK Document 21 Filed 02/11/21 Page 3 of 3 PageID 252




   s.
   Copies:
   Counsel of record




                                         3
